Title: To John Adams from Jabez Bowen, 9 March 1790
From: Bowen, Jabez
To: Adams, John



Sir//
Providence March 9th. 1790

Your favour of the 27th. ulto. came safe to hand yesterday.
I attended the Convention last week and after choosing a President &c we heard the Constitution Read by paragraps with the objections which were verry few and of no great importance, and were fully answered  a Committee was then appointed to draw a Bill of Rights with such Amendments as they thot necessary.  which they Reported and after the necessary discussion they were Received.  A Motion was then made to Adjorn, which was carrid by a Majority of Nine.  The Bill of Rights with the Amendments were Ordered to be Printed and sent out to the people to be considird of by them at the Annual Town Meetings, to be held on the Third Monday of April and the Convention Adjorned to the Twenty fourth Day of May.
We are not much disappointed in the event but much Mortify’d; more especially as we cañot see any end to our sufferings, if good arose to the Ud States from our opposition to the five per cent Impost.  I fancy your Excellency will be obliged to Rack your Invention to point out the advantages that can possibly arise to the United or to this particular State from our late determination.
We had five old Tories in the Convention who would keep a Day of Thanksgiving on hearing that the Federal Government was dissolved, and some of the principle officers carred away prisoners to Babston  G. B.  We had many of Desperate Circumstances and the principle heads of the Papermoney faction, all ad there strength together made the bottom to firm  broken, and then same people never will come  so long as they can possibly keep a Majority  the Convention we are almost discouraged from making furthur Exertions. our best Citizens are looking out to dispose of their property, and to Remove out of the Government. The Restrictions on Trade will fall intirely on our Friends at which the oposers of the Fed Government will be well pleased so that on the whole we begin to turn our Eyes back on the Country that we left and must all turn Tories.  For any thing I can see.
be so kind Sir as to let the President know how our Convention has ended and that the Friends of the Federal Government are in despondery Circumstances, at present.
We would willingly Receve the necessary officers for Collecting the Impost; if Congress would Order them to be appointed.
I Remain with much Esteem Your / most Obedient & verry Humle Servant
Jabez Bowen
PS. as the Freemen at large are to take up the Amendments on the 17th of April I cannot help reminding you that it will be a good opportunity for a Remonstrance or Adress from Congress to the People stating the Reasons for Their Adopting & the probable Consequences of their Rejection

